Determination of respondent New York State Liquor Authority dated June 13, 1989, which suspended petitioner’s liquor license for a period of 15 days and imposed a $1,000 penalty, is unanimously confirmed, the petition denied, and the proceeding, brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County [Leland De Grasse, J.], entered Oct. 4, 1989), dismissed, without costs and without disbursements. The clerk is directed to enter judgment in favor of respondent, dismissing the petition.
It is for the administrative agency to determine the credibility of the witnesses, to weigh the evidence and to draw inferences therefrom. (Irvington Enters. v Duffy, 155 AD2d 335, 336.) Here, the credible evidence consisted of testimony of a police officer, who in response to a radio call, observed the consumption of liquor on the licensed premises more than two hours after the start of prohibited hours of sale. (Alcoholic Beverage Control Law § 106 [5].) The inference drawn therefrom has support in the record and thus this court should not disturb the agency’s findings of fact. (Matter of Radigan v O’Connell, 304 NY 396.)
In view of the charge and petitioner’s past record as a violator, the imposition of a monetary penalty and a limited suspension of the premises’ liquor license is completely warranted.
Concur — Ross, J. P., Rosenberger, Asch, Kassal and Rubin, JJ.